Order entered September 25, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01313-CV

                             INSURANCE ALLIANCE, Appellant

                                              V.

LAKE TEXOMA HIGHPORT, LLC AND BOWOOD PARTNERS LIMITED, Appellees

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                          ORDER
       The Court has before it appellant’s September 23, 2013 agreed second motion to extend

time to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by November 4, 2013.      No further extensions will be granted absent a showing of

exceptional circumstances.    The Court also has before it Lake Texoma Highport, LLC’s

September 23, 2013 unopposed motion to establish single briefing deadline.          The Court

GRANTS the motion and ORDERS that any brief filed by Lake Texoma Highport, LLC in

reply to the brief of either Insurance Alliance or Bowood Partners Limited be filed by November

25, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE